Citation Nr: 1605082	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-06 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to a rating in excess of 20 percent for chronic myofasciitis of the low back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1972 and from January 1973 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2011 and December 2012 rating decisions of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the Manchester, New Hampshire RO.

The Veteran testified by videoconference hearing before the undersigned Veterans Law Judge in December 2015.  

The issue of entitlement to an increased rating for chronic myofasciitis of the low back is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

GERD was incurred during active military service.


CONCLUSION OF LAW

The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for GERD.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran's service separation examination dated in February 1978 notes that he had "frequent indigestion two to three times a week, medically treated with Maalox, each occurrence."

Postservice treatment records show gastroesophageal reflux suspected in October 1994.  Chronic reflux was noted in January 1996.  GERD is noted in February 1998.  A September 2009 treatment record listed esophageal reflux as a chronic condition affecting the Veteran.

On VA examination in September 2012, the VA examiner indicated that the Veteran had GERD that had been diagnosed in 2009.  On this examination, the Veteran reported that in approximately 1971 while stationed at Otis AFB he noted the onset of burning in the back of his throat after eating, and that he was told by a medic to take something like Tums or Rolaids.  The examiner indicated that he had not been able to review the Veteran's claims file.  

In December 2012, the VA examiner, after reviewing the claims file, provided the following statement:

The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  

Rationale:  It is my medical opinion that the Veteran s gastroesophageal reflux disease is less likely as not incurred in caused by or related to his frequent indigestion while on active duty in the U S Air Force as there is no evidence of chronicity of complaints or care.

The Veteran testified before the undersigned in December 2015 that he had first experienced GERD symptoms in service and had begun self-medicating for these symptoms in the early 1970s.  He specifically recalled that he used his wife's heartburn medication that she was provided during a pregnancy during the 1970s.  The Veteran testified that his GERD symptoms had continued from his periods of service until the present.  

The Board finds the Veteran's statements credible, particularly in light of the documentation of frequent indigestion with treatment by Maalox noted on the service separation examination.

The December 2012 VA examiner's opinion that the Veteran's GERD was not related to service incorrectly described GERD as having been first diagnosed in 2009; as noted above, the record documents a diagnosis as early as 1996, with GERD suspected in 1994.  Accordingly, the Board finds the examiner's conclusion was based on an inaccurate factual basis which renders the opinion nonprobative.  Moreover, the opinion disregards the Veteran's contention of continued symptoms simply because these symptoms were not documented in post-service medical records.  However, the Veteran has explained that he did not seek medical attention because he used over the counter medications or medications from his spouse to treat his symptoms.

The record shows that the Veteran had complaints of frequent indigestion in service, with a credible report of ongoing complaints after service.  GERD was diagnosed in 1996 and the VA examination in 2012 confirmed the diagnosis.  Given the nonprobative value of the December 2012 VA medical opinion, and given the credible statements from the Veteran regarding the onset of and continuing nature of his symptoms, the Board finds that after resolving any benefit of the doubt in favor of the Veteran, the evidence is at least in equipoise as to whether the Veteran's GERD commenced during military service.  It follows that entitlement to service connection for GERD is warranted.  


ORDER

Service connection for GERD is granted.


REMAND

A remand of the low back disability rating claim is necessary for the following reasons.  During the Veteran's December 2015 videoconference hearing he testified that the condition of his service-connected myofasciitis of the low back had worsened since the last VA examination of the back in 2013.  

Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination may be appropriate.  Caffery v. Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995). 

Given the foregoing, a new examination should be scheduled to evaluate the current severity of the Veteran's service-connected myofasciitis of the low back.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination addressing his service-connected myofasciitis of the low back.  The examiner must review the Veteran's claims file.  The examiner should describe the severity of the Veteran's service-connected low back disability.  All pertinent symptomatology and findings of that disability are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should provide the reasoning for the conclusions reached.

2.  Then, readjudicate the claim for increased rating.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


